The plaintiffs appeal from a judgment dismissing their petition which asked a single justice of this court to exercise the court’s power of general superintendence under G. L. c. 211, § 3. The plaintiffs’ grievance could be raised in- criminal proceedings pending against them in the Superior Court, and appellate review obtained thereafter, if necessary. There was no error in denying relief under G. L. c. 211, § 3. Whitmarsh v. Commonwealth, 366 Mass. 212, 215 (1974), opp. dism. 421 U. S. 957 (1975). Costarelli v. Municipal Court of the City of Boston, 367 Mass. 35, 41-42 (1975).

Judgment affirmed.